Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 18, 2021

                                    No. 04-21-00094-CV

                                 CITY OF EAGLE PASS,
                                       Appellant

                                              v.

        Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                        Appellee

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 18-01-35130-MCV
                         Honorable Maribel Flores, Judge Presiding


                                       ORDER
      This appeal was originally set for formal submission and oral argument before this Court
on Thursday, October 21, 2021, at 10:00 AM, before a panel consisting of Chief Justice Rebeca
C. Martinez, Justice Beth Watkins, and Justice Liza A. Rodriguez in the courtroom of the Court
of Appeals for the Fourth District of Texas.
        Oral argument is cancelled, and the panel WITHDRAWS its August 31, 2021 order
setting the case for in-person oral argument on Thursday, October 21, 2021, at 10:00 AM. A
future submission date for this case will be forthcoming.

       It is so ORDERED on October 18, 2021.


                                                   PER CURIAM




       ATTESTED TO:___________________________________
                  Michael A. Cruz, Clerk of Court